Case:12-13815-TBM Doc#:711 Filed:07/29/21                 Entered:07/29/21 17:46:13 Page1 of 1




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF COLORADO

 In re:                                         )
                                                )
 UNITED WESTERN BANCORP, INC.,                  )      Case No. 12-13815 TBM
 EIN: XX-XXXXXXX                                )      Chapter 7
                                                )
                                Debtor.         )


      NOTICE OF MOTION FOR ORDER APPROVING ABANDONMENT OF ASSET
                       PURSUANT TO 11 U.S.C. §554(a)
                         OBJECTION DEADLINE: AUGUST 12, 2021


         YOU ARE HEREBY NOTIFIED that Ireland Stapleton Pryor & Pascoe, PC, as counsel
 for Simon E. Rodriguez, Chapter 7 Trustee of the Bankruptcy Estate of United Western Bancorp,
 Inc. (“UWBI”), has filed a Motion for Order Approving Abandonment of Asset Pursuant to 11
 U.S.C. §554(a), (the “Motion to Abandon Asset” or “Motion”), with the Bankruptcy Court and
 requests the following relief: that the Court enter an order Pursuant to 11 U.S.C. 554(a) that
 UWBI’s ownership of stock representing 100% ownership of United Western Bank (the “Bank
 Stock”) is deemed abandoned pursuant to 11 U.S.C. §554(a) and the estate’s ownership of the
 Bank Stock is terminated.

        If you oppose the Motion or object to the requested relief your objection and request for
 hearing must be filed on or before the objection deadline stated above, served on the movant at the
 address indicated below, and must state clearly all objections and any legal basis for the objections.
 The court will not consider general objections.

         In the absence of a timely, substantiated objection and request for hearing by an interested
 party, the court may approve or grant the requested relief without any further notice to creditors or
 other interested parties.

 Dated: July 29, 2021                   IRELAND STAPLETON PRYOR & PASCOE, PC
                                                /s/ Mark E. Haynes
                                                Mark E. Haynes, #12312
                                                717 17th Street, Suite 2800
                                                Denver, Colorado 80202
                                                Telephone: (303) 623-2700
                                                Facsimile: (303) 623-2062
                                                Email: mhaynes@irelandstapleton.com
                                                Attorneys for Simon E. Rodriguez, Chapter 7 Trustee

 3537622.1
